Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant's submission filed on March 24, 2021 was received and has been entered.  Claims 1, 2, 4, 8-9, 16, and 19 were amended. Claims 3, 10, 12, and 17-18 were cancelled. Claims 1, 2, 4-9, 11, and 13-15 are in the application. Claims 16 and 19-20 have been withdrawn.                      
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
 The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “controller is programmed to generate a third signal and the second pump is configured to reverse the flow of the coating in response to the third signal”.
Claim Objections
The previous objection to claims 3 and 8 are withdrawn based on the amendment to claim 8 and deletion of claim 3.
Claim 1 is objected to because of the following informalities. Clarification is required.
a flow of the coating through the coating distribution device at first flow rates to deposit the coating onto the substrate via an outlet,  …” 
  Claim 1 is objected to because of the following informalities :			“  wherein the first flow rates are positive flow rates and the second pump is configured to control [[a]]  the flow of the coating in a first direction  …”
Claim 9 includes the following phrase which is awkward: “at a negative flow rate”. A suggested revision is as follows: “wherein the second pump has [[at]] a negative flow rate during the third period of time”.
Claim 13 includes the following phrase which is awkward: “at the negative flow rate withdraws coating from the outlet toward the inlet”. A suggested revision is as follows: “having [[at]] the negative flow rate withdraws the coating in a direction of from the outlet toward the inlet”.
  Appropriate correction is required.
Claim 9, lines 6-7 recites “coating device”. A suggested revision is “coating distribution device”. 
Claim 9, last line recites “negative flow rate”. A suggested revision is “a negative flow rate”. 
Claim 5 is objected to for being dependent on a cancelled claim. For the purpose of prosecution, claim 5 is being interpreted as being dependent on claim 1 based on the amendment to claim 1 to incorporate the subject matter of claim 3.
Claim Rejections - 35 USC § 112 
The previous rejection of claims 1-8 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claim Rejections - 35 USC § 103
The previous rejection of claims 1 and 7 under 35 U.S.C. 103 as being unpatentable over US Pat. Pub. No. 20080286475 A1 to Liu et al (hereinafter Liu) in view of US Pat. Pub. No. 20140234553 A1 to O’Hare et al (hereinafter O’Hare) is withdrawn based on the amendment to claim 1.
Claims 1, 4-5, and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. Pub. No. 20080286475 A1 to Liu et al (hereinafter Liu) in view of US Pat. Num. 6,540,833 B1 to Gibson et al (hereinafter Gibson)
Regarding claim 1, Liu teaches a coating system comprising: a reservoir (15) containing a coating; a first pump (10) in fluid communication with the reservoir (15) and configured to pump coating from the reservoir through one or more distribution lines (line between 10 and 12 and line between 10 and 15); 
a coating distribution device (12) in fluid communication with and disposed downstream of the first pump (10) to receive the coating via the distribution lines (line between 10 and 12 and line between 10 and 15) and to return (via line between 10’ and 15 and 12 and 10’) at least a portion of the coatinq back to the reservoir (15), 
the coating distribution device including a second pump (10’) to selectively apply the coating to a substrate in the form of a patch (A), the second pump (10’) configured to control flow of the coating through the coating distribution device at first flow rates to deposit the coating onto the substrate via an outlet, the second pump further configured 
Liu does not explicitly teach the coating distribution device including a motor and a second pump coupled to and driven by the motor, the second pump positioned upstream of a coating applicator and fluidly coupled to the first pump to selectively apply the coating to a substrate in the form of a patch.
	Gibson is directed to a coater using a pump and motor.
	Gibson teaches the coating distribution device including a motor (motor connected to 1002) and a second pump (921) coupled to and driven by the motor, the second pump positioned upstream of a coating applicator (800) and fluidly coupled to the first pump (912)  to selectively apply the coating to a substrate in the form of a patch (See Gibson, Figs. 9-10 and col. 18, lines 10-30 and col. 12, lines 35-40.) Examiner is considering coating distribution device ... fluidly coupled to the first pump to selectively apply the coating to a substrate in the form of a patch to be equivalent to an “… arrangement which can permit fluid flow to the dispensing head to start and stop more rapidly and completely, and permit more precise fluid flow control during the coating process”.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have the coating distribution device including a motor and a second pump coupled to and driven by the motor, the second pump positioned upstream of a coating applicator and fluidly coupled to the first pump to selectively apply the coating to a substrate in the form of a patch, because Gibson 
Regarding claim 1, Liu does not explicitly teach the second pump configured to control the flow of the coating through the coating distribution device at different first flow rates to deposit the coating onto the substrate via an outlet, the second pump further configured to stop the flow of the coating through the coating distribution device to stop deposition of the coating on the substrate.  
Gibson teaches the second pump is controlled by the controller for a third period of time at a negative flow rate to stop deposition of the coating onto the substrate. (See Gibson, col. 18, lines 60-68 and Figs. 9-10 and col. 18, lines 10-30 and col. 12, lines 35-40.)
	Gibson teaches the second pump (921) configured to control the flow of the coating through the coating distribution device at different first flow rates (desired flow rate changes) to deposit the coating onto the substrate (substrate)  via an outlet (800), the second pump (921) further configured to stop the flow of the coating through the coating distribution device to stop deposition of the coating on the substrate (stop) . (See Gibson, col. 18, lines 4-12, and lines 60-68.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to teach the second pump configured to control the flow of the coating through the coating distribution device at different first flow rates to deposit the coating onto the substrate via an outlet, the second pump further configured to stop the flow of the coating through the coating distribution device to stop deposition of the coating on the substrate, because Gibson teaches this    
Regarding claim 1, Liu does not explicitly a controller in communication with the motor, wherein the first flow rates are positive flow rates and the controller is programmed to generate a first signal and the second pump is configured to control a flow of the coating in a first direction at the positive flow rates through the coating distribution device to deposit the coating onto the substrate in response to the first signal
	Gibson teaches the dispenser dispenses coating material at a controlled rate under computer control. (See Gibson, col. 11, lines 35-41. Fig. 9  ) 
Examiner is considering “under computer control at a controlled rate” to be equivalent to “the controller is programmed to generate a first signal and the second pump is configured to control a flow of the coating in a first direction at the positive flow rates through the coating distribution device to deposit the coating onto the substrate in response to the first signal”. 
The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness. Sinclair & Carroll Co. v. lnterchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See MPEP 2144.07. Therefore, taking the references as a whole, it would have been obvious to have the controller is programmed to generate a first signal and the second pump is configured to control a flow of the coating in a first direction at the positive flow rates through the 
Regarding claim 1, Liu does not explicitly teach the controller is programmed to qenerate a second siqnal and the second pump is confiqured to control a flow of the coatinq in a second direction opposite the first direction at one or more neqative flow rates to stop deposition of the coatinq on the substrate in response to the second siqnal.
	Gibson teaches the dispenser dispenses coating material at a controlled rate under computer control. (See Gibson, col. 11, lines 35-41. Fig. 9  ) 
Gibson teaches the second pump is controlled by the controller for a third period of time at a negative flow rate to stop deposition of the coating onto the substrate. (See Gibson, col. 18, lines 60-68 and Figs. 9-10 and col. 18, lines 10-30 and col. 12, lines 35-40.) Examiner is considering “under computer control at a controlled rate” to be equivalent to “the controller is programmed to generate a first signal and the second pump is configured to control a flow of the coating in a first direction at the positive flow rates through the coating distribution device to deposit the coating onto the substrate in response to the first signal”. 
The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness. Sinclair & Carroll Co. v. lnterchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See MPEP 2144.07. Therefore, taking the references as a whole, it would have been obvious to have the controller is programmed to qenerate a second siqnal and the second pump is confiqured to control a flow of the coatinq in a second direction opposite the first 
Claim 1 recites an intended use clause (i. e. a first pump … configured to pump coating from the reservoir through one or more distribution lines;   a second pump to selectively apply the coating to a substrate in the form of a patch, the second pump configured to control flow of the coating through the coating distribution device at first flow rates to deposit the coating onto the substrate via an outlet, the second pump further configured to stop the flow of the coating through the coating distribution device to stop deposition of the coating on the substrate). A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Liu in view of O’Hare and Gibson is capable of the intended use and a result meets this claim limitation.
Regarding claim 4, Liu does not explicitly teach wherein the first pump controls the flow of the coating through the one or more distribution lines at a second flow rate that is faster than the first flow rates such that a portion of the coating flowing to the coating distribution device returns to the reservoir.  
Gibson teaches wherein the first pump controls the flow of the coating through the one or more distribution lines at a second flow rate that is faster than the first flow 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have the first pump controls the flow of the coating through the one or more distribution lines at a second flow rate that is faster than the first flow rates such that a portion of the coating flowing to the coating distribution device returns to the reservoir, because Gibson teaches this configuration would allows the dispensing to be stopped more instantaneously than otherwise possible. (See Gibson, col. 18, lines 60-68.)
Regarding claim 5, Liu does not explicitly teach the second pump is configured to control the flow of the coating in the second direction to at least partially withdraw the coating from the outlet.  
	Gibson teaches the second pump is configured to control the flow of the coating in the second direction to at least partially withdraw the coating from the outlet. (See Gibson, col. 18, lines 60-68.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have the second pump is configured to control the flow of the coating in the second direction to at least partially withdraw the coating from the outlet, because Gibson teaches this configuration would allow the dispensing to be stopped more instantaneously than otherwise possible. (See Gibson, col. 18, lines 60-68.)

Regarding claim 8, Liu does not explicitly teach wherein the controller is programmed to generate a third signal and the second pump is configured to reverse the flow of the coating in response to the signal. 
	Gibson teaches a controller (601) in communication with the motor (portion of 921), wherein the pump (921) is configured to reverse flow of the coating to stop deposition of coating onto the substrate. (See Gibson, col. 18, lines 15-20, 60-68 and Figs. 9-10.) Examiner is considering a controller in communication with a pump to be equivalent to a controller in communication with a motor of the pump.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have the controller is programmed to generate a third signal and the second pump is configured to reverse the flow of the coating in response to the signal, because Gibson teaches this configuration would allow the dispensing to be stopped. (See Gibson, col. 18, lines 60-68.)
Regarding claim 8, Liu does not explicitly teach the controller is programmed to generate a signal and the pump is configured to reverse flow of the coating to stop deposition of coating onto the substrate in response to the signal. 
	Gibson teaches a controller (601) in communication with the motor (portion of 921), wherein the pump (921) is configured to reverse flow of the coating to stop deposition of coating onto the substrate and control the pumping rate in a very precise manner. (See Gibson, col. 18, lines 54-56 and Figs. 9-10.)  

The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness. Sinclair & Carroll Co. v. lnterchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See MPEP 2144.07. Therefore, taking the references as a whole, it would have been obvious to have a controller in communication with the motor, wherein the controller is programmed to generate a third signal and the second pump is configured to reverse the flow of the coating in response to the signal with a reasonable expectation of success, because a signal is well known element for a control system to use to provide precise instrument or pumping control. (See Gibson, col. 18, lines 60-68.)
The previous rejection of claims 2-3 under 35 U.S.C. 103 as being unpatentable over US Pat. Pub. No. 20080286475 A1 to Liu et al (hereinafter Liu) in view of US Pat. Pub. No. 20140234553 A1 to O’Hare et al ( hereinafter O’Hare) as applied to claim 1 and further in view of US Pat. Pub. No. 6,139,639 to Kitamura et al (hereinafter Kitamura) is withdrawn based on the amendment to claim 1 and the cancellation of claim 3.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over US Pat. Pub. No. 20080286475 A1 to Liu et al (hereinafter Liu) and US Pat. Num. 6,540,833 B1 to Gibson et al (hereinafter Gibson) as applied to claim 1 and further in view of US Pat. Pub. No. 20140234553 A1 to O’Hare et al ( hereinafter O’Hare) and US Pat. Pub. No. 6,139,639 to Kitamura et al (hereinafter Kitamura). 
Regarding claim 2, Liu does not explicitly teach the motor includes one of a servo motor or a stepper motor. 
	O’ Hare teaches the motor includes one of a servo motor or a stepper motor. (See O’ Hare, paragraph 33.) 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have the motor includes one of a servo motor or a stepper motor, because O’ Hare teaches this configuration would allow for control of the fluid flow during the dispensing. (See O’ Hare, paragraph 33.)
Regarding claim 2, Liu does not explicitly teach the second pump includes a reversible positive displacement gear pump.  
Kitamura is directed to forming a coating of uniform thickness on a substrate. 
	Kitamura teaches the pump includes a reversible positive displacement gear pump. (See Kitamura, col. 11, lines 1-10, col. 15, lines 25-30.) Examiner is considering a positive displacement gear pump which is capable of withdrawing the coating liquid to be equivalent to a reversible positive displacement gear pump.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention where the second pump includes a reversible positive displacement gear pump, because Kitamura teaches this configuration would allow for enhancement of the final coating and provide a rectangular 
The previous rejection of claims 3-5 and 8 under 35 U.S.C. 103 as being unpatentable over US Pat. Pub. No. 20080286475 A1 to Liu et al (hereinafter Liu) in view of US Pat. Pub. No. 20140234553 A1 to O’Hare et al (hereinafter O’Hare) as applied to claim 1 and further in view of US Pat. Num. 6,540,833 B1 to Gibson et al (hereinafter Gibson) is withdrawn based on the amendment to claim 1 and cancellation of claim 3.
The previous rejection of claim 6 under 35 U.S.C. 103 as being unpatentable over US Pat. Pub. No. 20080286475 A1 to Liu et al (hereinafter Liu) in view of US Pat. Pub. No. 20140234553 A1 to O’Hare et al ( hereinafter O’Hare) as applied to claim 1 and further in view of US Pat. Pub. No. 20140008832 A1 to Yang et al (hereinafter Yang) is withdrawn based on the amendment to claim 1.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over US Pat. Pub. No. 20080286475 A1 to Liu et al (hereinafter Liu) in view of US Pat. Num. 6,540,833 B1 to Gibson et al (hereinafter Gibson) as applied to claim 1 and further in view of US Pat. Pub. No. 20140008832 A1 to Yang et al (hereinafter Yang).
Regarding claim 6, Liu does not explicitly teach the coating is at least one of a slurry solution for a lithium-ion battery cathode, a slurry solution for a lithium-ion battery anode, or a liquid pharmaceutical.  
Yang teaches a coating apparatus including multiple pumps for forming a coating on a substrate. (See Yang, paragraph 81.) 

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have the coating is at least one of a slurry solution for a liquid pharmaceutical, because Yang teaches this configuration would allows the dispensing of the composition of desired properties to be applied as a film on the substrate. (See Yang, paragraph 81.)  
The previous rejection of claims 9, 11, and 13-14 under 35 U.S.C. 103 as being unpatentable over US Pat. Pub. No. 20080286475 A1 to Liu et al (hereinafter Liu) in view of US Pat. Pub. No. 20140234553 A1 to O’Hare et al ( hereinafter O’Hare) and US Pat. Pub. No. 20130020028 A1 to Takumi Nakano and US Pat. Num. 6,540,833 B1 to Gibson et al (hereinafter Gibson) is maintained.
Regarding claim 9, Liu teaches a web coating system comprising: a reservoir (15) containing a coating; a first pump (10) in fluid communication with the reservoir (15) to pump the coating from the reservoir (15); and a coating distribution device (12) disposed downstream of the first pump (10) and including an inlet (portion between 10 and 12) in fluid communication with the first pump (10) to receive the coating from the reservoir (15) to the coating device further configured to return (portion extending from 12 to 10’ to 15) at least a portion of the coating back to the reservoir (15), the coating distribution device including a second pump (10’) configured to deposit at least a portion of the coating from the first pump onto the substrate via an outlet (portion at bottom of 12) ; and a controller (11). (See Liu, Fig. 6 and paragraphs 41-43 and Abstract.)

	O’Hare teaches the coating distribution device including a motor and a second pump (10’) coupled to and driven by the motor to selectively apply the coating to a substrate. (See O’Hare, paragraph 33.) 
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have the coating distribution device including a motor and configured to deposit at least a portion of the coating from the first pump onto the substrate via an outlet, because O’Hare teaches this configuration would allow improved control of the coating. (See O’Hare, paragraph 33.)
	Liu does not explicitly teach a transport roll supporting a substrate movable in a first direction at a first speed; a controller in operative communication with the transport roll and the motor, the controller programmed to determine a speed of the transport roll and to generate a control signal to control the second pump, the control signal based on a predetermined size and thickness of the coating area to be applied to the substrate, wherein the second pump is controlled by the controller to generate the predetermined size and thickness of the coating area on the substrate.
	Nakano is directed to discharging adhesive based on a discharge signal.
Nakano teaches a transport roll supporting a substrate movable in a first direction at a first speed;  a controller (80) in operative communication with the transport roll (20) and the motor (motor 78M), the controller programmed to determine a speed of the transport roll and to generate a control signal to control the second pump (78), the 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have a transport roll supporting a substrate movable in a first direction at a first speed; a controller in operative communication with the transport roll and the motor, the controller programmed to determine a speed of the transport roll and to generate a control signal to control the second pump, the control signal based on a predetermined size and thickness of the coating area to be applied to the substrate, wherein the second pump is controlled by the controller to generate the predetermined size and thickness of the coating area on the substrate, because Nakano teaches this configuration would allow the adhesive to be discharged on each target application region. (See Nakano, paragraph 150.)
Further regarding claim 9, Liu does not explicitly teach the second pump is controlled by the controller for a first period of time at a first positive flow rate to initiate deposition of the coating onto the substrate, and wherein the second pump is controlled by the controller for a second period of time at a second positive flow rate that is slower than the first positive flow rate. 
	Nakano teaches the second pump is controlled by the controller for a first period of time at a first positive flow rate to initiate deposition of the coating onto the substrate, 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have the coating distribution device including a motor and configured to deposit at least a portion of the coating from the first pump onto the substrate via an outlet, because Nakano teaches this configuration would allow the adhesive to be discharged on each target application region by increasing the speed of supply of adhesive of the conveyance speed of the substrate. (See Nakano, paragraphs 150, 152.)
Further regarding claim 9, Liu does not explicitly teach the second pump is controlled by the controller for a third period of time at a zero or a negative flow rate to stop deposition of the coating onto the substrate. 
	Gibson teaches the second pump is controlled by the controller for a third period of time at a negative flow rate to stop deposition of the coating onto the substrate. (See Gibson, col. 18, lines 60-68.) 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have the second pump is controlled by the controller for a third period of time at a negative flow rate to stop deposition of the coating onto the substrate, because Gibson teaches this configuration would allow the dispensing to be stopped more instantaneously than otherwise possible. (See Gibson, col. 18, lines 60-68.)
 wherein the second pump is controlled by the controller for a first period of time at a first positive flow rate to initiate deposition of the coating onto the substrate, and wherein the second pump is controlled by the controller for a second period of time at a second positive flow rate that is slower than the first positive flow rate, and wherein the second pump is controlled by the controller for a third period of time at a negative flow rate to stop deposition of the coating onto the substrate ). A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Liu in view of O’Hare and Nakano and Gibson is capable of the intended use and a result meets this claim limitation.
Liu does not explicitly teach the coating distribution device including  the second pump positioned upstream of a coating applicator and fluidly coupled to the first pump and configured to control flow of the coating through the coating distribution device at different flow rates.
	Gibson teaches the coating distribution device including a motor (motor connected to 1002) and a second pump (921) coupled to and driven by the motor, the second pump positioned upstream of a coating applicator (800) and fluidly coupled to the first pump (912)  and configured to control flow of the coating through the coating distribution device at different flow rates (See Gibson, Figs. 9-10 and col. 18, lines 10-30 and col. 12, lines 35-40.) 

Regarding claim 11, Liu does not explicitly teach the second period of time is longer than the first period of time. 
 Nakano teaches the period to time can be varied. (See Nakano, paragraphs 152 and 222.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have the second period of time longer than the first period of time, because Gibson teaches this configuration would allow the dispensing to be stopped more instantaneously than otherwise possible. (See Nakano, paragraphs 152 and 222.)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have the second period of time longer than the first period of time, through routine experimentation, with a reasonable expectation of success, to the select the proper time l for the coating material, as a result-effective variable, in order to provide the optimal coating on the substrate being conveyed. (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1969)) (See Nakano, paragraphs 152 and 222.)

Regarding claim 13, Liu does not explicitly teach control of the second pump at the negative flow rate withdraws coating from the outlet toward the inlet. 
Gibson is directed to a pump-on-head assembly for precisely dispensing fluids.
	Gibson teaches control of the second pump at the negative flow rate withdraws coating from the outlet toward the inlet. (See Gibson, col. 18, lines 60-68 and Figs. 9-10.) 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have control of the second pump at the negative flow rate withdraws coating from the outlet toward the inlet., because Gibson teaches this configuration would allow the dispensing to be stopped more instantaneously than otherwise possible. (See Gibson, col. 18, lines 60-68 and Figs. 9-10.)
Regarding claim 14, Liu does not explicitly teach the motor includes one of a servo motor or a stepper motor. 
	O’ Hare teaches the motor includes one of a servo motor or a stepper motor. (See O’ Hare, paragraph 33.) 

The previous rejtection of claim 15 under 35 U.S.C. 103 as being unpatentable over US Pat. Pub. No. 20080286475 A1 to Liu et al (hereinafter Liu) in view of US Pat. Pub. No. 20140234553 A1 to O’Hare et al ( hereinafter O’Hare) and US Pat. Pub. No. 20130020028 A1 to Takumi Nakano and US Pat. Num. 6,540,833 B1 to Gibson et al (hereinafter Gibson) as applied to claim 9 and further in view of US Pat. Pub. No. 6,139,639 to Kitamura et al (hereinafter Kitamura) is being maintained. 
Regarding claim 15, Liu does not explicitly teach the pump includes a reversible positive displacement gear pump.  
Kitamura is directed to forming a coating of uniform thickness on a substrate. 
	Kitamura teaches the pump includes a reversible positive displacement gear pump. (See Kitamura, col. 11, lines 1-10, col. 15, lines 25-30.) Examiner is considering a positive displacement gear pump which is capable of withdrawing the coating liquid to be equivalent to a reversible positive displacement gear pump.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention where the pump includes a reversible positive displacement gear pump, because Kitamura teaches this configuration would allow for enhancement of the final coating and provide a rectangular shaped coating at any desired position of the substrate. (See Kitamura, col. 2, lines 30-35.)
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 4-9, 11, and 13-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARL V KURPLE whose telephone number is (571)270-3477.  The examiner can normally be reached on Monday-Friday 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on (571) 272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KARL KURPLE/Primary Examiner
Art Unit 1717